Exhibit 10.1
 
 
 
EXTENSION OF AGREEMENT FOR SERVICES




THIS EXTENSION OF AGREEMENT FOR SERVICES ("Extension") to the Agreement for
Services dated November 12, 2014 ("Agreement ") by and between PetroShare Corp.,
a Colorado corporation ("Company ") and Kingdom Resources, LLC, a Colorado
limited liability company ("Contractor") is made effective the 2 day of
September, 2015 ("Effective Date"). Company and Contractor may be referred to
individuality as a "Party" or collectively as the "Parties."


WHEREAS, the purpose of the Agreement was to set forth the terms under which
Contractor shall perform services for Company acquiring oil and gas interests
and the consideration paid by Company for the services of Contractor;


WHEREAS, the Parties agreed that the term of the Agreement would expire on
December 31, 2015 ("Agreement Termination Date");


WHEREAS , the Parties desire to extend the term of the Agreement for a period of
two years from the Agreement Termination Date as set forth in this Extension;
and


WHEREAS, capitalized terms as used herein shall have the meanings defined in the
Agreement, unless otherwise defined herein.


NOW THEREFORE, in consideration of the foregoing, the mutual promises,
obligations and agreements of the Parties, and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Parties agree as follows:


1.         The Term of the Agreement shall be extended two years from the
Agreement Termination Date and shall expire on December 31, 2017.


2.         Except as expressly set forth in this Extension, the Agreement shall
remain unaltered and in full force and effect according to the terms and
conditions thereof, and the execution of this Extension shall not constitute a
waiver of any of the Parties' rights under the Agreement. All recitals set forth
above are incorporated herein by this reference.


3.         This Extension may be executed in multiple counterparts, each of
which shall be deemed to be an original and all such counterparts shall
constitute one instrument.


IN WITNESS WHEREOF, the Parties hereto have executed this Extension to be
effective as of the Effective Date first above written.
 
PETROSHARE CORP.




/s/ Stephen J. Foley                                                      
Stephen J. Foley, CEO
KINGDOM RESOURCES, LLC
 


/s/ Gene Osborne  
Gene Osborne, Manager
 
 

 
 

 
 